

	

		II

		109th CONGRESS

		1st Session

		S. 413

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Levin introduced the

			 following bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To amend the definition of disaster, for

		  purposes of section 7(b)(2) of the Small Business Act, to include below average

		  water levels in the Great Lakes.

	

	

		

			1.

			Definition of disaster

			Section 3(k) of the Small

			 Business Act (15 U.S.C. 632(k)) is amended—

			

				(1)

				by inserting

			 (1) after (k); and

			

				(2)

				by adding at the end the

			 following:

				

					

						(2)

						For purposes of section

				7(b)(2), the term disaster includes below average water levels

				in the Great Lakes.

					.

			

